This is an appeal from an order denying the defendant's motion to amend his statement on motion for a new trial by inserting specifications therein. The plaintiff moves to dismiss the appeal on the ground that the order is not appealable.
Appellant by his motion and application sought relief under section 473, Code of Civil Procedure. The order denying such relief is appealable. (Murphy v. Stelling, 138 Cal. 642, [72 P. 176]; Kaltschmidt v. Weber, 136 Cal. 675, [69 P. 497].)
Motion to dismiss is denied.